Citation Nr: 1523052	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety syndrome, nonspecific.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2010. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from the November 2010, February 2011, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia.  

In the November 2010 rating decision, the RO, in part, denied service connection for a low back disability. 

In the February 2011 rating decision, the RO, in part, granted service connection for anxiety syndrome, nonspecific at an initial 10 percent disability rating, effective June 29, 2010.  In an August 2013 rating decision, the RO increased the Veteran's rating for anxiety syndrome to an initial 30 percent disability evaluation, effective June 29, 2010. 

The Board notes that since the increase to an initial 30 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 30 percent for anxiety syndrome remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The issues on appeal were previously remanded by the Board in September 2014 in order to afford the Veteran a hearing before the Board.  The Veteran testified at a videoconference hearing in March 2015, a transcript of the hearing is of record.    


This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rating for Anxiety Disability

The Veteran was last afforded a VA examination in September 2010.  During the March 2015 Board hearing, the Veteran testified that his anxiety symptoms had worsened since the last VA examination.  Specifically, the Veteran's representative noted that the Veteran had to change occupation due to his psychiatric symptoms.  Further, the Veteran reported increased symptoms of anger due to his psychiatric medications and difficulty in handling stress.  For these reasons, the Board finds that updated VA treatment records should be obtained and associated with the record.  Further, the Veteran should be afforded a new VA examination to assist in determining the current severity of his anxiety disorder.  

Low Back Disorder

The Veteran was afforded a VA examination in September 2010.  During the evaluation, the Veteran reported low back pain beginning in 2002 following basic training.  The VA examiner diagnosed the Veteran with chronic lumbar strain; however, an opinion as to the etiology of the Veteran's lumbar spine disorder was not provided.  As such, a remand is warranted to obtain a medical opinion.

Further, during the March 2015 Board hearing, the Veteran testified that he was scheduled to undergo an MRI for his back disorder.  In a May 2015 statement from the Veteran's representative, it was noted that the Veteran's MRI took place on April 18, 2015 at the Clarksburg VA Medical Center.  Accordingly, these records should be obtained prior to forwarding the claims file to a VA examiner for a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records regarding the Veteran's anxiety and low back disorder and associate them with the record.  Note: Treatment records should include the results from the Veteran's MRI on April 18, 2015 at the Clarksburg VA Medical Center.

2.  The RO should schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety disability.  

3.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's low back disorder(s).  The examiner should review all pertinent documents in the record and obtaining history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's low back.

(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a back disorder had its origin in service or is in any way related to the Veteran's service.

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




